
	
		I
		111th CONGRESS
		2d Session
		H. R. 5963
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Mrs. McCarthy of New
			 York introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To direct the Secretary of Education to carry out a grant
		  program to fund pilot projects to explore how the camp experience promotes
		  physical activity and healthy lifestyles among children and youth, reduces
		  summer learning loss, and promotes academic achievement.
	
	
		1.Short titleThis Act may be cited as the
			 Promoting Students Using the Camp
			 Community for Enrichment, Strength, and Success Act or
			 the Promoting SUCCESS
			 Act.
		2.PurposesThe purposes of this Act are to—
			(1)reduce childhood
			 obesity through increased physical activity and healthy lifestyle choices;
			 and
			(2)strengthen high
			 school graduation rates by reducing summer learning loss.
			3.Grants
			 authorizedFrom the amounts
			 appropriated under section 11, the Secretary shall award grants, on a
			 competitive basis, to eligible entities to enable the eligible entities to
			 carry out a summertime learning pilot program.
		4.ApplicationTo receive a grant under this Act, an
			 eligible entity shall submit an application to the Secretary at such time, in
			 such manner, and containing such information as the Secretary may require. An
			 application shall include—
			(1)a
			 description of the needs of the youth population that will be served under the
			 grant, including any data with respect to such youth that supports a need for
			 the grant, including data on—
				(A)summer learning loss;
				(B)academic
			 achievement;
				(C)physical
			 activity;
				(D)childhood obesity;
			 and
				(E)any other relevant
			 needs facing the youth population;
				(2)a
			 description of the balanced array of activities that will be undertaken with
			 the grant funds to address the needs of the youth population described in
			 paragraph (1) to reduce summer learning loss, strengthen academic achievement,
			 increase physical activity, reduce childhood obesity, and promote youth
			 development;
			(3)in the case of an
			 eligible entity consisting of at least 1 nonprofit or for-profit organization
			 offering camp activities, a description of how the eligible entity will work
			 with the local educational agencies and schools serving the youth participating
			 in activities funded under the grant to—
				(A)provide activities
			 that complement the academic curriculum taught to the students; and
				(B)address the
			 academic and developmental needs of the students;
				(4)specific goals,
			 strategies, and performance measures related to the academic and developmental
			 outcomes expected to be achieved under the grant, including the number of
			 indicators of performance described in subsection 7(b)(2), and the level of
			 performance (as measured by level of performance measure described in section
			 7(b)(3)) on each of the indicators, expected to be achieved; and
			(5)an outreach
			 strategy, including—
				(A)a description of
			 how parents will be informed of the opportunities made available under the
			 grant; and
				(B)a description of
			 how diverse participants and staff will be recruited to participate in such
			 opportunities.
				5.PriorityThe Secretary shall give priority to
			 eligible entities—
			(1)proposing to
			 target services to students who attend schools that have been identified as in
			 need of improvement under section 1116 of the Elementary and Secondary
			 Education Act of 1965;
			(2)that consist of
			 not less than 1—
				(A)nonprofit or
			 for-profit organization offering camp activities; or
				(B)a local
			 educational agency receiving funds under part A of title I of the Elementary
			 and Secondary Education Act of 1965; and
				(3)proposing to
			 provide at least 1 activity from 3 or more categories described in section
			 6(b).
			6.Allowable uses of
			 funds
			(a)In
			 generalAn eligible entity
			 receiving funds under this Act shall use such funds—
				(1)to carry out a
			 summertime learning pilot program that provides the camp activities described
			 in subsection (b) for students during the period beginning with the summer
			 after grade 5 through the summer before grade 10 to increase on-time promotion
			 to the next grade level, reduce summer learning loss, strengthen academic
			 achievement, increase physical activity, promote healthy lifestyle choices, and
			 promote positive youth development;
				(2)to provide training and technical
			 assistance to pilot program staff in areas such as—
					(A)shared leadership;
					(B)the cultural needs
			 of students;
					(C)how to attract and
			 effectively serve diverse students and staff; and
					(D)experiential
			 learning as a teaching strategy;
					(3)for the evaluation
			 and data collection necessary to submit annual reports under section 7(a);
			 and
				(4)for reasonable
			 costs associated with program coordination and administration.
				(b)Camp
			 activitiesThe camp activities described in this subsection
			 include activities in areas such as—
				(1)academic
			 achievement, including—
					(A)activities related
			 to literacy;
					(B)tutoring or
			 mentoring to promote academic achievement;
					(C)nature-based
			 activities that promote achievement in science, technology, engineering, and
			 math; and
					(D)other activities
			 developed to reduce summer learning loss and increase on-time promotion to the
			 next grade level;
					(2)health and wellness activities, including
			 activities that encourage—
					(A)eating 5 fruits
			 and vegetables a day;
					(B)limiting computer
			 and television screen time;
					(C)striving for 1
			 hour of physical activity a day; and
					(D)limiting
			 sugar-sweetened drinks;
					(3)independent living skills, including skills
			 related to—
					(A)personal
			 appearance and hygiene;
					(B)first aid;
					(C)health;
					(D)emergency and
			 safety;
					(E)knowledge of
			 community resources; and
					(F)interpersonal
			 skills;
					(4)environmental
			 stewardship, including activities related to—
					(A)nature-based civic
			 engagement;
					(B)service
			 learning;
					(C)environmental
			 awareness; and
					(D)other
			 community-based improvement activities;
					(5)leadership
			 development, including activities related to—
					(A)leadership
			 competencies;
					(B)leadership
			 styles;
					(C)conflict-management;
					(D)communication;
					(E)character
			 development;
					(F)working
			 effectively with others;
					(G)emotional
			 self-regulation;
					(H)team
			 building;
					(I)making positive
			 choices; and
					(J)mobilizing groups
			 to solve problems; and
					(6)workforce
			 preparation, including a range of introductory workforce experiences (such as
			 staff training, workplace etiquette, employee and supervisor relationships,
			 performance feedback, workforce training, and care-giving and supervision of
			 youth).
				7.Accountability
			(a)Annual
			 ReportingAn eligible entity
			 receiving a grant under this Act shall submit an annual report to the Secretary
			 at such time, in such manner, and providing such information as the Secretary
			 may require, including—
				(1)information on the number, and demographic
			 information, of the children served under the summertime learning pilot program
			 carried out with the grant funds;
				(2)the camp
			 activities provided under the program; and
				(3)an evaluation of the program using the
			 indicators of performance described in subsection (b)(2) and the level of
			 performance measure described in subsection (b)(3).
				(b)Independent
			 evaluation
				(1)In
			 generalFrom the amounts appropriated under section 11 to carry
			 out this subsection, the Secretary shall award a grant or a contract to an
			 independent entity outside of the Department of Education to carry out an
			 evaluation of the grants provided under this Act. Such evaluation shall
			 evaluate the summertime learning pilot program carried out by each eligible
			 entity using a grant under this Act by—
					(A)analyzing and documenting the strategies
			 (for increasing on-time promotion to the next grade level, reducing summer
			 learning loss, strengthening academic achievement, increasing physical
			 activity, promoting healthy lifestyle choices, and promoting positive youth
			 development) implemented by the eligible entities under the program, and the
			 key lessons learned by the entity (such as lessons with respect to program
			 design, collaboration among nonprofit organizations, local educational
			 agencies, and schools that offer camps, and program implementation);
					(B)measuring progress toward the goals
			 identified under subparagraph (A) through the strategies identified under such
			 subparagraph;
					(C)evaluating the performance of the program
			 using the indicators of performance described in paragraph (2); and
					(D)determining the
			 level of performance achieved on each such indicator of performance as measured
			 by the level of performance measure described in paragraph (3).
					(2)Indicators of
			 performanceThe indicators of performance described in this
			 paragraph shall consist of the following:
					(A)The number and percentage of students
			 served in grade 5 through grade 9 who are promoted to the next grade level
			 on-time.
					(B)The number and percentage of students
			 passing the State’s academic assessments in reading and mathematics required
			 under section 1111(b)(3) of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 6311(b)(3)).
					(C)Student school
			 behavior during the summer and the regular school year, as measured by truancy
			 or teacher or principal behavior reports.
					(D)Number or
			 percentage of students participating in 60 minutes or more of moderate-vigorous
			 physical activity during the program.
					(E)Developmental
			 outcomes of the students, including—
						(i)positive
			 self-identity;
						(ii)social and
			 interpersonal skills;
						(iii)responsibility
			 and independence;
						(iv)positive values
			 and character;
						(v)creativity and
			 exploration; and
						(vi)leadership and
			 civic engagement.
						(3)Level of
			 performance measureFor each indicator of performance described
			 in paragraph (2), the Secretary, in coordination with eligible entities, shall
			 develop a level of performance measure expressed in an objective and
			 quantifiable form that measures the level of performance achieved by the
			 eligible entity on such indicator.
				8.Technical
			 assistance and best practicesFrom the amounts appropriated under section
			 11, the Secretary shall provide a grant or contract to 1 or more national
			 nonprofit organizations to collect best practices from among grantees under
			 this Act and provide grantees with training, technical assistance, and
			 professional development. A national organization receiving a grant or contract
			 under this section shall have demonstrated expertise in providing technical
			 assistance and training on quality activities for children and youth during the
			 summer, and shall have experience implementing a national system of
			 accreditation to strengthen the quality of summer camp experiences for children
			 and youth.
		9.Matching
			 funds
			(a)In
			 generalThe Secretary shall require each eligible entity
			 receiving a grant under this Act to provide matching funds from non-Federal
			 sources in an amount determined under subsection (b).
			(b)Determination of
			 amount of match
				(1)Sliding
			 scaleSubject to paragraph (2), the Secretary shall determine the
			 amount of matching funds to be required of an eligible entity under this
			 subsection based on a sliding fee scale that takes into account—
					(A)the poverty level of the population to be
			 targeted by the eligible entity; and
					(B)the ability of the
			 eligible entity to obtain such matching funds.
					(2)Maximum
			 amountThe Secretary may not require any eligible entity under
			 this section to provide matching funds in an amount that exceeds the amount of
			 the grant award under this Act.
				(3)Level of
			 PovertyIn determining the
			 poverty level for purposes of subparagraph (A), the Secretary shall use the
			 criteria of poverty used by the Bureau of the Census in compiling the most
			 recent decennial census, as the criteria have been updated by increases in the
			 Consumer Price Index for All Urban Consumers, published by the Bureau of Labor
			 Statistics.
				(c)In-Kind
			 contributionsThe Secretary shall permit eligible entities under
			 this section to match funds in whole or in part with in-kind
			 contributions.
			(d)ConsiderationNotwithstanding
			 this section, the Secretary shall not consider an applicant’s ability to match
			 funds when determining which applicants will receive grants under this
			 Act.
			10.DefinitionsIn this Act:
			(1)Camp
			 activitiesThe term camp refers to an intentional
			 set of evidence-based youth development and academic activities taking place
			 primarily during the summer weeks when school is not in regular session.
			(2)Eligible
			 entityThe term eligible entity means—
				(A)a nonprofit
			 organization;
				(B)a for-profit
			 organization,
				(C)a local
			 educational agency; and
				(D)a consortium of 2
			 or more local educational agencies.
				(3)SecretaryThe
			 term Secretary means the Secretary of Education.
			11.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized
			 to be appropriated to carry out this Act such sums as may be necessary for each
			 of fiscal years 2011 through 2015.
			(b)AllocationsOf the amount appropriated under subsection
			 (a), the Secretary shall use—
				(1)not less than 90
			 percent for grants to eligible entities under this Act; and
				(2)not more than the
			 greater of 10 percent or $5,000,000 for technical assistance and evaluations
			 under sections 7(b) and 8.
				
